PER CURIAM.
Appellant contends the trial court erred when it modified his probation conditions by directing the probation officer to determine his ability to pay and the monthly payment amount required by his probation conditions.
We reverse the trial court’s order modifying the condition of probation. A trial court may not delegate the responsibility for determining a defendant’s ability to pay and the amount of monthly payments to a probation officer. See Ragatz v. State, 679 So.2d 62 (Fla. 4th DCA 1996); A.J. v. State, 677 So.2d 935 (Fla. 4th DCA 1996); Strickland v. State, 610 So.2d 705 (Fla. 4th DCA 1992). We remand this cause with instructions to the trial court to determine appellant’s ability to pay and establish a payment schedule consistent therewith.
REVERSED and REMANDED.
DELL, POLEN and STEVENSON, JJ., concur.